EXHIBIT 10.1

 

 

INVESTMENT AGREEMENT

 

This Investment Agreement (the “Agreement”) is entered into as of the 27th day
of April 2015 by and between StreamTrack, Inc., a Wyoming corporation (the
“Company”), and RTV Media Corp., a Nevada corporation or its designees (the
“Second Party”), with respect to the following facts:

 

R E C I T A L S

 

A.

Upon the execution of this Agreement by both parties hereto, the Second Party
agrees to invest, or to arrange for a third party equity investor (“Third Party
Investor”) to invest the sum of $75,000 of capital into the Company (“Initial
Investment”) in consideration for the issuance to the Second Party or its
designees of cashless Warrants (“Warrants”) which shall be convertible by the
Second Party, the Third Party Investor or its designees into shares of the
Company’s Common Stock at a price calculated as more fully described in the form
of Warrant, a copy of which is attached to this Agreement as Exhibit A. The
Third Party Investor or the Second Party further agrees to invest additional
sums into the Company up to an aggregate investment of $500,000, inclusive of
the Initial Investment, on terms and conditions more fully described in this
Agreement.  The number of Warrants issued for the Initial Investment (the
“Initial Warrants”) and for subsequent investments will be equal to the number
of Warrants that, when exercised in accordance with its terms on a cashless
basis, results in the issuance of a number of shares of the Company’s Common
Stock having a “fair market value” equal to the amount of the investment, as
determined in accordance with the terms of the Warrant.

 

B.

The closings of the transaction contemplated by this Agreement (the “Closing”)
will be deemed to have occurred upon the completion of the deliveries by each
party to this Agreement (each a “Party”), as described in Section 5 of this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the recitals stated above, the parties to this Agreement hereby agree as
follows:

 

1.  Agreement to Invest in Company.

 

The Second Party hereby agrees to invest or cause the investment of capital in
the Company according to the following schedule in consideration for the
issuance of Warrants to the Second Party in accordance with the terms of this
Agreement and the Warrant document, a copy of which is attached hereto as
Exhibit A:

 

 
1


--------------------------------------------------------------------------------




  

Amount of Investment (1)

Investment Date (2)

Initial Investment - $75,000 (3)

April 27, 2015

$25,000

May 20, 2015

$25,000

July 31, 2015

$42,000

August 15, 2015

$42,000

September 15, 2015

$42,000

October 15, 2015

$42,000

November 15, 2015

$42,000

December 15, 2015

$42,000

January 15, 2016

$42,000

February 15, 2016

$42,000

March 15, 2016

$39,000

April 15, 2016

 

(1)

The Company will issue Warrants to the Second Party, Third Party Investor or to
the Second Party’s designee, as may be directed by the Second Party from time to
time in writing under the terms and conditions more fully described in this
Agreement and its Exhibit.

 

 

(2)

The Second Party covenants to make or cause to be made each investment in the
Company in cash in good cleared funds indicated in column one of this schedule
on or before the respective date indicated in column two of this schedule.
Notwithstanding anything else herein to the contrary, if the Second Party does
not invest at least a total of $125,000 by July 31, 2015, an additional $125,000
by October 15, 2015, an additional $125,000 by January 15, 2016 and an
additional $125,000 by April 15, 2016, in each case with a 15 day grace period,
then the Company may declare a breach of the Agreement by the Second Party. In
such a case, if the failure to invest was not cured within said 15 day grace
period, then the Company may immediately cease issuing any new Warrants and may
cancel 50% of all outstanding Warrants not yet exercised.

 

 

(3)

The Second Party, its designee or the Third Party Investor will make the Initial
Investment, for which it will be issued Initial Warrants having a value
equivalent to the amount of the investment and an exercise price equal to 85% of
the average closing price of the Company’s Common Stock on the over-the-counter
market during the ten (10) trading days immediately preceding the date of the
exercise of the Warrants, with a minimum exercise price of $0.001 per share.

 

 
2


--------------------------------------------------------------------------------




 

2. Calculation Relating to Warrants.

 

For the purposes of determining the number of shares of Common Stock to be
issued upon the conversion of a Warrant, the exercise price of the Warrant will
be equal to the greater of $0.001 per share of Common Stock or 85% of the
average closing price of the Company’s Common Stock on the over-the-counter
market during the ten (10) consecutive trading days immediately preceding the
date of the calculation.  The number of Warrants issued for the Initial
Investment and for subsequent investments will be equal to the number of
Warrants that, when exercised in accordance with its terms on a cashless basis,
results in the issuance of a number of shares of the Company’s common stock
having a “fair market value” equal to the amount of the investment.  For the
purpose of determining the number of shares of the Company’s Common Stock equal
to the value of the amount of each investment, the fair market value of the
Company’s Common Stock will be equal to the amount as defined in the Warrant. 
The Second Party, its designee or the Third Party Investor or anyone converting
cashless Warrants must not at any time beneficially own more than 4.99% of the
total issued and outstanding beneficially owned voting stock of the Company.

 

3. Covenants of the Parties.

 

3.1 The Company. The Company covenants to cause its transfer agent to deliver
certificates evidencing the Warrants and shares of its Common Stock issuable to
the Second Party, its designees or the Third Party Investor, as the case may be,
within three (3) business days of the submission of investment dollars or
exercise notices to the Company, as the case may be, provided that the Second
Party or Third Party Investor, as the case may be, has satisfied the conditions
precedent to the issuance of those shares of the Company’s Common Stock. The
Company shall maintain the required amount of shares of authorized Common Shares
at all times as may be required to fulfill the terms of this Agreement. The
Company shall make all necessary filings and disclosures to remain fully
compliant with the SEC, FINRA and other regulatory bodies and exchanges so that
its Common Stock shall remain tradable throughout the pendency of this Agreement
and any related agreements.

 

3.2 The Second Party.   The Second Party covenants to use its best efforts to
cause $500,000 of investment to be made into the Company according to the
schedule set forth in Section 1 of this Agreement.

 

3.3 Further Assurances.  Each of the Parties shall use its reasonable commercial
efforts to proceed promptly with the transactions contemplated in this
Agreement, and to execute such further documents and perform such further acts
as may be reasonably required or desirable to carry out the provisions of this
Agreement and to consummate the transactions contemplated by it, inclusive of
any and all actions necessary to confirm the tradability of the Common Stock
into which the Warrants are convertible.

 

3.4 Transfer of Voting Rights.  Upon the conversion of any Warrants into shares
of the Common Stock of the Company (the “Shares”), Second Party hereby
immediately conveys all of its voting rights associated with those Shares to the
Board of Directors of the Company and waives any voting rights it may have by
virtue of those Shares. Said transfer and relinquishment of voting power is
effective only for as long as and to the extent that Second Party otherwise has
beneficial ownership of such Shares.

 

 
3


--------------------------------------------------------------------------------




  

4. Purchase of Initial Warrants.

 

Second Party agrees to arrange for itself or the Third Party Investor to
purchase from the Company and the Company agrees to sell and issue to the Second
Party or Third Party Investor, as the case may be, upon the date this Agreement
is executed by all Parties to it or, with respect to the delivery of share
certificates, within three (3) business days thereafter, the Initial Warrants
for a total purchase price of $75,000 in cash.

 

5. Deliveries.

 

5.1 Items to be delivered by the Company to the Second Party or the Third Party
Investor.

 

(a)

Subject to the Second Party’s or the Third Party Investor’s (as the case may be)
delivery to the Company as provided in Section 5.2(a) of this Agreement, a
certificate representing the initial Warrants will be delivered to the Second
Party or the Third Party Investor within five (5) business days after the
receipt of $75,000 by the Company by wire transfer.

 

 

(b)

Any other document reasonably requested by the Second Party that it deems
necessary for the consummation of the transactions contemplated by this
Agreement will be delivered.

 

5.2 Items to be delivered to the Company by the Second Party or the Third Party
Investor.

 

(a)

Subject to the Company’s delivery as provided in Section 5.1(a) of this
Agreement, a wire transfer for $75,000 in cash will be delivered to the Company
upon the execution of this Agreement by all Parties to it.

 

 

(b)

Any other document reasonably requested by the Company that it deems necessary
for the consummation of the transactions contemplated by this Agreement will be
delivered.

 

 
4


--------------------------------------------------------------------------------




 

6. Release of Claims.

 

6.1. Release.  Effective on April 27, 2015, the Second Party fully and forever
releases and discharges the Company and any of its past, present and future
affiliates, employees, officers, directors, shareholders, attorneys,
accountants, consultants, successors and predecessors (collectively, the
“Releasees”) from any and all claims, demands, obligations, losses, damages, or
causes of action of any nature relating to the Company, its business or
securities, or relating to any other claims which the Second Party may have
against the Company or any of the other Releasees, whether based in tort,
contract or any other theory of recovery, and whether for compensatory or
punitive damages, that now exist or may hereafter accrue based on actions
occurring prior to the effective date of this release.

 

6.2 Representations Relating to Release.  The Second Party agrees that the
releases in Section 6.1 of this Agreement shall not be considered admissions by
any Party of any liability or wrongdoing.  The Second Party warrants that no
promise or inducement has been offered except as herein set forth.  The Second
Party is of legal age and legally competent to execute this release and accept
full responsibility therefore.  The Second Party declares that the terms of this
full and final release of claims have been completely read by the Second Party
and are fully understood and voluntarily accepted for the purpose of making a
full and final compromise and settlement.  The Second Party hereto hereby
represents and warrants that he has not assigned any of his above referenced
released claims to any third party.  The Second Party further agrees that all
rights under Section 1542 of the Civil Code of California, and any similar law
of any state or territory of the United States or other jurisdiction, are hereby
expressly waived.  Said Section reads as follows:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

 

______________________

 

Initial of Second Party

 

7. Survival of Representations and Warranties.

 

All representations, warranties and statements made by a Party in this Agreement
or in any document or certificate delivered pursuant hereto shall survive the
date of the Closing for the period of the applicable statute of limitations.
Each of the Parties hereto is executing and carrying out the provisions of this
Agreement in reliance upon the representations, warranties and covenants and
agreements contained in this Agreement or at the closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representations, warranty, agreement, promise or information, written or
oral, made by the other Party or any other person other than as specifically set
forth herein.

 

 
5


--------------------------------------------------------------------------------




 

8. Injunctive Relief.

 

8.1 Damages Inadequate

 

Each Party acknowledges that it would be impossible to measure in money the
damages to the other parties if there is a failure to comply with any covenants
or provisions of this Agreement, and agrees that in the event of any breach of
any covenant or provision, the other Parties to this Agreement will not have an
adequate remedy at law.

 

8.2 Injunctive Relief

 

It is therefore agreed that any Party to this Agreement who is entitled to the
benefit of the covenants or provisions of this Agreement which have been
breached, in addition to any other rights or remedies which they may have, shall
be entitled to immediate injunctive relief to enforce such covenants and
provisions, and that in the event that any such action or proceeding is brought
in equity to enforce them, the defaulting or breaching Party will not urge a
defense that there is an adequate remedy at law.

 

9. Waivers.

 

If any Party shall at any time waive any rights hereunder resulting from any
breach by the other Party of any of the provisions of this Agreement, such
waiver is not to be construed as a continuing waiver of other breaches of the
same or other provisions of this Agreement.  Resort to any remedies referred to
herein shall not be construed as a waiver of any other rights and remedies to
which such Party is entitled under this Agreement or otherwise.

 

10. Successors and Assigns.

 

This Agreement shall be binding upon, enforceable against and inure to the
benefit of, the parties hereto and their respective heirs, administrators,
executors, personal representatives, successors and assigns, and nothing herein
is intended to confer any right, remedy or benefit upon any other person.  This
Agreement, the Series C Preferred and the cashless warrants may be assigned by
either Party with the prior written consent of the other Party, which consent
shall not be unreasonably withheld.

 

 
6


--------------------------------------------------------------------------------




 

11. Entire and Sole Agreement.

 

This Agreement and any instruments and agreements to be executed pursuant to
this Agreement, set forth the entire understanding of the Parties with respect
to its subject matter, merge and supersede all prior and contemporaneous
understandings with respect to its subject matter, and may not be waived or
modified, in whole or in part, except by a writing signed by each of the
Parties.  No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other instance. 
Failure of any Party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.

 

12. Expenses.

 

Each Party to this Agreement will separately pay for their respective costs of
legal services, accounting, auditing, communications, and due diligence in
connection with the transactions contemplated by this Agreement.

 

13. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

14. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

 

15. Attorneys’ Fees and Costs.

 

In the event that any Party must resort to legal action in order to enforce the
provisions of this Agreement or to defend such action, the prevailing Party
shall be entitled to receive reimbursement from the nonprevailing Party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.

 

 
7


--------------------------------------------------------------------------------




  

16. Further Acts.

 

The Parties to this Agreement hereby agree to execute any other documents and
take any further actions which are reasonably necessary or appropriate in order
to implement the transactions contemplated by this Agreement.

 

17. Authorized Signatures.

 

Each Party to this Agreement hereby represents that the persons signing below
are duly authorized to execute this Agreement on behalf of their respective
Party.

 

18. Severability.

 

The provisions of this Agreement are severable and in the event that one or more
of its provisions are deemed to be unenforceable or invalid for any reason, such
finding will not affect the enforceability or validity of any other provision of
this Agreement, which shall remain in full force and effect.

 

19. Dispute Resolution.

 

Any dispute under this Agreement will be resolved by the final and binding
non-appealable decision of Mark J. Richardson, Esq. as the dispute resolution
mediator.  The decision of Mark J. Richardson in any such dispute shall be
legally binding on the Parties and may be filed in any court in the County of
Los Angeles, State of California, as the basis for an enforceable judgement or
order.  The Parties shall each equally pay the costs and fees payable to Mr.
Richardson for such services.

 

20. No Legal Representation or Attorney-Client Relationship.

 

All Parties to this Agreement expressly acknowledge and agree that neither
Richardson & Associates nor Mark J. Richardson is serving as legal counsel for
any Party to this Agreement or to any of its affiliates, and no attorney-client
relationship exists or is contemplated among Richardson & Associates and Mark J.
Richardson and any Party hereto, it being understood that Richardson &
Associates and Mark J. Richardson are independent contractors with respect to
this Agreement representing only themselves.  Each Party to this Agreement is
urged to engage and consult with their own legal counsel to represent them.

 

 
8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

 

COMPANY:

STREAMTRACK, INC., a Wyoming corporation

          By:       Michael Hill, Chief Executive Officer         SECOND PARTY:
          Ingo Jucht, President     RTV Media Corp.   Print Name     9601
Wilshire Blvd., Suite  1109   Street Address     Beverly Hills, CA 90210   City,
State and Zip Code     310-247-7600   Telephone Number    
INGO.JUCHT@T-ONLINE.DE   Email Address

 

 
9


--------------------------------------------------------------------------------




 

 

 

EXHIBIT A

 

FORM OF WARRANT

 

 

 

 

 

10

--------------------------------------------------------------------------------

